Citation Nr: 9919288	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to an increased rating for ankylosing 
spondylitis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for bilateral 
patellofemoral pain syndrome, with chondromalacia of the 
patellae, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, with limited range of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1992.

The Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office previously granted service connection for 
ankylosing spondylitis, at the 20 percent disability level, 
bilateral patellofemoral pain syndrome with chondromalacia of 
the patellae, at the 10 percent disability level, and 
traumatic arthritis of the right shoulder with limited range 
of motion, at the 10 percent disability level in a February 
1994 rating decision.  In March 1994, he filed a notice of 
disagreement (NOD) as to the compensation level assigned.  
However, he was never issued a statement of the case (SOC).  
The evidence of record reflects that his claims folder was 
permanently transferred to the North Little Rock, Arkansas VA 
Regional Office (RO) in June 1994.

The case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the North Little 
Rock VARO, which denied entitlement to service connection for 
Crohn's disease.  The veteran filed a timely NOD as to this 
claim, and was issued a SOC in February 1997.  The RO 
received his substantive appeal in March 1997.  The veteran 
thereafter presented testimony at a hearing before the 
Hearing Officer (HO) at the local VARO in April 1997.  The HO 
confirmed and continued the denial of the service connection 
claim in a July 1997 supplemental statement of the case.

In November 1997, the Board remanded this case for to the RO 
in order to schedule the veteran for a hearing before a 
Member of the Board at the local VARO.  It is noted that 
while this case was in remand status, the veteran submitted 
copies of March 1999 VA clinical records and waived 
entitlement to initial RO consideration thereof.  He 
thereafter presented testimony as to his Crohn's disease 
claim at a hearing before the undersigned in May 1999.  The 
Board now reviews his claims, for the first time, on a de 
novo basis.

In reviewing the record, the Board also notes that the 
veteran appears to also be raising a claim of entitlement to 
service connection for residuals of a cold weather injury.  
Since this issue has not been properly developed for 
appellate review by the Board, and is not inextricably 
intertwined with the issue on appeal, it is hereby referred 
to the RO for appropriate action.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

The veteran's increased rating claims are the subject of the 
'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1977 to 
August 1992.

2.  The Atlanta VA Regional Office granted service connection 
for ankylosis spondylitis in a February 1994 rating decision.

3.  VA treatment records developed in 1993 and 1994 show a 
diagnosis of Crohn's disease was confirmed during a January 
1994 hospitalization.

4.  The veteran's March 1999 VA treatment records clearly 
establish that his service-connected low back disorder is, in 
fact, a manifestation of his underlying Crohn's disease.

5.  The veteran's Crohn's disease cannot be clearly 
dissociated from his active duty service.

CONCLUSION OF LAW

Crohn's disease was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist as, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The pertinent facts of this case are not in dispute.  A 
review of the veteran's service medical records shows that he 
had a normal clinical evaluation of the spine on 
pre-enlistment examination in December 1976.  He was noted to 
have no disqualifying defects or communicable diseases on 
physical inspection in July 1977.  The veteran was thereafter 
treated on occasion for low back pain, diagnosed as 
ankylosing spondylitis.  There was no mention of the presence 
of Crohn's disease during the veteran's active duty service.  
The veteran's August 1992 Report of Medical History for final 
separation examination purposes show that he denied having 
had or now having stomach, liver or intestinal problems.  The 
accompanying Report of Medical Examination reflects a finding 
of ankylosing spondylitis.

The veteran was afforded a VA general medical examination in 
October 1993.  The diagnoses included a history of ankylosing 
spondylitis.

The Atlanta VA Regional Office granted service connection and 
assigned a 20 percent disability rating for ankylosing 
spondylitis in a February 1994 rating decision.

VA treatment records developed in 1993 and 1994 were 
thereafter associated with the veteran's claims folder.  A 
January 1994 VA hospital summary shows that the veteran was 
admitted to the hospital with a history of abdominal 
discomfort and diarrhea since January 1993 and ankylosing 
spondylitis.  The veteran started having some weight loss of 
about 20 to 30 pounds over a 6-week period.  A diagnosis of 
Crohn's disease was confirmed during the hospital course.

The veteran was also afforded VA orthopedic examination in 
February 1999, which revealed a diagnosis of ankylosing 
spondylitis by record.

The various statements submitted by or provided on behalf of 
the veteran, to include his April 1997 and May 1999 hearing 
testimony, contend that his currently diagnosed Crohn's 
disease had its onset during his active duty service.

In this regard, the Board observes that service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Generally, to establish 
service connection there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97- 
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of a nexus may be rebutted, in an appropriate case, 
by medical evidence that demonstrates the significance of a 
lack of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b) (1998), is that there may be a "chronic" 
disease which manifests and is identified as such in service 
and the same condition currently exists; or if a disease 
manifests itself during service but is not identified until 
later and there is a showing of post-service continuity of 
symptoms and medical evidence relates the symptoms to the 
current condition.  Rose, supra (citing Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997)).

Significantly, the veteran has recently submitted VA clinical 
records which demonstrated that service connection for 
Crohn's disease is warranted.  Indeed, these March 1999 
treatment records reflect that the veteran was seen in the 
Outpatient Clinic with a prior medical history of Crohn's 
disease and sacroiliitis.  Upon evaluation, an internal 
medicine physician noted that the veteran's sacroiliitis was 
felt to be secondary to ankylosing sacroiliitis (AS).  
However, the veteran had a negative human leukocyte antibody 
27 (HLAB27) in December 1994.  As such, the internist felt 
that the sacroiliitis was probably a manifestation of his 
Crohn's disease and referred the veteran to the Rheumatology 
Clinic for a consultation evaluation.  The consultation 
report reflects a diagnosis of enteropathic arthritis with 
degenerative changes in the lumbar spine area.  The internist 
thereafter noted that the rheumatologist agreed with his 
assessment, inasmuch as it was noted that the veteran has 
enteropathic arthritis manifesting as bilateral sacroiliitis 
and fusion with low back pain (LBP).  The final diagnosis was 
Crohn's disease with bilateral sacroiliitis and chronic LBP.

In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for Crohn's 
disease, as set forth in Caluza, supra, are met.  Therefore, 
according reasonable doubt in favor of the veteran, service 
connection 

for Crohn's disease is granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).


ORDER

Service connection for Crohn's disease is granted.


REMAND

As noted above, the veteran has filed a timely NOD as to 
compensation levels assigned to his service-connected 
disabilities in the February 1994 rating decision of the 
Atlanta VA Regional Office.  However, he was never issued a 
SOC or SSOC as to these claims. Clearly additional procedural 
development is necessary.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) (where there has been an initial RO 
adjudication and a NOD has been filed [in this case, as to 
the compensation level assigned], thereby initiating the 
appellate process, the claimant is entitled to a SOC, and the 
RO's failure to issue the same is a procedural development 
requiring remand).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should develop for appellate 
purposes the veteran's claims of 
entitlement to increased ratings for his 
low back, bilateral knee and right 
shoulder disorders.  In this regard, the 
RO should review the various arguments 
and contentions submitted by or on behalf 
of the veteran, and provide him and his 
attorney with a statement of the case 
regarding these "additional" issues.  
Any additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of the claims should 
be undertaken.

2.  The veteran and his attorney must be, 
and hereby are, notified that a timely 
substantive appeal (VA Form 9) must be 
filed in order to perfect any appeal as 
to one or more of these issues, and 
without such the Board will not have 
jurisdiction.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

